UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                              No. 96-30658



SEITEL GEOPHYSICAL INCORPORATED,
doing business as Eagle Geophysical,
                                          Plaintiff-Appellee-Cross Appellant,

                                 versus

GREENHILL PETROLEUM CORPORATION,
                                       Defendant-Appellant-Cross Appellee.

                           (consolidated with)


                              No. 96-31148



SEITEL GEOPHYSICAL INCORPORATED,
doing business as Eagle Geophysical,
                                                          Plaintiff-Appellee,

                                 versus

GREENHILL PETROLEUM CORPORATION,
                                                          Defendant-Appellant


               Appeal from the United States District Court
                  for the Eastern District of Louisiana
                            (95-CV-1648-K)
                                          May 5, 1997


Before POLITZ, Chief Judge, KING, Circuit Judge, and FOLSOM,* District Judge.

PER CURIAM:**

        Greenhill Petroleum Corporation appeals an adverse judgment awarding

damages, costs, attorneys’ fees, and prejudgment interest to Seitel Geophysical,

Inc., d/b/a Eagle Geophysical, in this contract dispute action. Having considered

the briefs, oral arguments of counsel, and pertinent parts of the record, on the facts

as found, authorities cited, and analysis made by the district court in its Order and

Reasons of June 10, 1996, the decision on the merits is affirmed. The judgment,

however, is amended to reflect that the prejudgment interest is to be computed from

the date of the loss.1 The matter is returned to the district court in order that this

compensation may properly be made a part of the judgment.

        AFFIRMED as AMENDED.




   *
    David Folsom, Eastern District of Texas, sitting by designation.
   **
      Pursuant to Local Rule 47.5, the court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in Local Rule 47.5.4.
   1
    Probo II London v. Isla Santay MV, 92 F.3d 361 (5th Cir. 1996).

                                                 2